The opinion of the Court was delivered by
Bermudez, C. J.
The State appeals from a judgment of the District Court annulling a previously rendered one, forfeiting the bond of tlie accused and condemning the surety therein to pay the amount thereof, the former failing to appear at the term when he was called to do so, the latter failing to produce then and there his body.
It appears that Hendricks was arrested by a justice of the peace on the charge of larceny, and was released on a bond for $300, with D. M. Jameson as surety therein, conditioned, substantially, that if the above bounden Hendricks shall appear at the jury term of the District Court, at tlie town of Vernon, Jackson parish, commencing on the b-rst Monday of February, 1888, to answer the charge of larceny, and shall there rem ain from day to day and term to term, and shall not depart thence without leave of court, the obligation to be null and void, otherwise, to remain in foree.
It further appears that a true bill was found against said Hendricks on February 11, 1888, and that a bench warrant was issued for bis arrest, which took place on August 18 following, he having failed to appear on August 14 preceding, when the bond furnished by him was forfeited and the surety, Jameson, condemned to pay the amount thereof.
On the day following that of the forfeiture, Janteson took a rule to rescind the judgment nisi on the sole ground that he had never signed the bond, which rule was discharged by the court.
Subsequently, the surety took another rule, averring other grounds for which the judgment of forfeiture should be annulled. This rule was treated as an answer, putting at issue the right of the State to demand the forfeiture.
*722After hearing, the District Court annulled the judgment of forfeiture and released the defendant as surety.
Prom this judgment the State appeals.
It is manifest that the proceedings below were palpably irregular and unwarranted.
After the judgment of forfeiture had been rendered, instead of asking that it be set aside and the matter reinstated as a motion by the State for the forfeiture, the surety made a solitary defence, as though he had been called upon to answer a rule to forfeit, and that defence was that he had never signed the bond in question. The issu,e then was tried by the court and determined adversely to the surety.
Now, instead of applying for a new trial, the surety took a rule, setting forth technical grounds, tending to affect the regularity of the bond and of the proceedings under which it was furnished, and the State, instead of objecting to this mode of proceeding, prayed that the rule be treated as an answer.
We deem it unnecessary to pass upon any of such grounds, for the reason that it is a well estáblished principle of law, which has never been deviated from, that one who files a special plea is tp be judged on that plea and none other. All else is admitted; and this, apart from the consideration that it may perhaps be claimed as settled, that a surety who, upon the execution of a bond, obtained the release of an accused in actual custody, is estopped from gainsaying the regularity either of the bond or of the proceeding under which it was allowed.
The principle applies whether the proceeding be considered civil or criminal.
Intrinsically, the proceeding may be viewed as civil in character. It is based on a contract under private signature, on which a money judgment can be rendered, which may be executed on the issuance of a fi. fa. It is not a proceeding for the recovery of a fine inflicted for the commission of an offence.
In so saying, we do not lose sight of the fact that it has been treated asa criminal proceeding, in order to determine questions of jurisdiction in cases of appeals from judgment of forfeiture of bail bonds.
The rules laid down in the Code of Practice on the subject of suits and obligations, or acts under private signature, are in consonance with the above announced principle, and may serve as safe guides in the determination of the matter now under consideration.
That Code provides that when the demand is founded on an obligation, or an act under private signature, alleged to have been signed *723by the defendant, lie shall be bound, in his answer, to acknowledge or deny his signature, C. P. 324; also, R. C. C. 2244; and that, if his signature has been proved, he shall be barred from any other defence, and judgment shall be rendered against him without further proceeding. C. P. 326. See, also, Burbanks’case, 9 Ann. 528; Commercial Bank, 24 Ann. 362; 22 Ann. 439; 12 L. 11; 8 U. S. 329, and 1 Ann. 325.
Now, the signature of the surety, after the denial thereof, was fully proved below, so much so that he does not complain, on this appeal, to the contrary.
It is, therefore, ordered that the judgment appealed from be reversed, and it is now ordered and decreed that the rule of Jameson, the surety, to rescind the judgment declaring his bond herein forfeited, be discharged; that said last judgment remain undisturbed, and that, accordingly, the State of Louisiana recover -of the defendant, D. M. Jameson, the sum of three hundred dollars, with legal interest, from the date of forfeiture, August 14,1888, per annum, and costs in both courts.